[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Waterbury Teachers Association appeals a decision of the defendant freedom of information commission holding that sessions of the Committee on Grievances of the defendant Waterbury Board of Education are subject to the open meeting provisions of the Freedom of Information Act. The plaintiff appeals pursuant to General Statutes § 4-183. The court finds the issues in favor of the plaintiff. CT Page 6917
As recited by the defendant commission in its brief to the court, the proceedings of the defendant Committee that are in question included discussions of certain grievances "and that grievances discussed by the committee generally include those filed by individuals as well as by classes such as teachers' associations. At the time of the sessions in question, a collective bargaining contract pertinent to the relevant grievances was already in effect. At the sessions at issue, the committee's discussions included inquiries of which articles of the collective bargaining contract in effect may have been violated pursuant to the grievances discussed."
The defendant commission concluded that the Committee sessions were public meetings within the meaning of General Statutes § 1-18a(b) and held that the Committee violated § 1-21(a). It ordered the defendant Committee to comply with the statute in the future.
The plaintiff was a party in the hearings before the defendant Committee on Grievances as well as before the defendant commission. It opposed holding the grievance sessions in public. The court finds that the plaintiff is aggrieved by the decision of the defendant commission.
Resolution of the issues in this case is wholly controlled by the decisions of our courts in Board of Education v. State Boardof Labor Relations, 217 Conn. 110, 120-121 (1991); GlastonburyEducation Association v. Freedom of Information Commission,35 Conn. App. 18 (1994); and Town of Fairfield v. IAFF, Local 1426,
Superior Court, judicial district of Fairfield at Bridgeport, Docket No. CV93 030 42 87 (July 11, 1994; 9 Conn. Super. Ct. 800, August 1, 1994). These decisions hold that proceedings such as those in question in this case are part of the ongoing collective bargaining process. They are not, therefore, "meetings" as that term is used in the Freedom of Information Act. The commission erroneously held otherwise, and its decision may not be affirmed.
The plaintiff's appeal is sustained.
MALONEY, J. CT Page 6918